Citation Nr: 0623436	
Decision Date: 08/07/06    Archive Date: 08/15/06	

DOCKET NO.  03-29 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for headaches secondary to service-connected 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from October 1968 
to May 1971 with the Air Force, May 1971 to March 1974 with 
the Navy, and August 1983 to July 1985 with the Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  

A review of the evidence of record discloses that, by rating 
decision dated in August 2002, service connection for 
tinnitus was granted.  A 10 percent disability rating was 
assigned, effective March 1, 2002, the date of receipt of the 
initial claim for service connection for tinnitus.  

In an April 2005 statement, the veteran indicated that he 
believed his headaches were "secondary to the tinitis (sic)."  
The gist of the arguments by the veteran and his 
representative prior thereto had been that he has headaches 
that are secondary to his active service either on a direct 
basis or as secondary to his service-connected hearing loss.  
The question of the veteran's entitlement to service 
connection for headaches secondary to tinnitus has not been 
developed or adjudicated for review by the Board and is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Evidence received since an October 1997 Board decision 
denying service connection for PTSD is cumulative, redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

2.  Evidence received since a June 1996 RO decision denying 
service connection for headaches is cumulative, redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for headaches on either a direct basis or 
secondary to service-connected hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and in what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp 2005)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims.  

A review of the record shows that, by communication dated in 
September 2002, the veteran was informed that his claim for 
PTSD remained denied because evidence he submitted was not 
new and material.  He was informed that there was no 
confirmation of his participation in medical evacuation 
activities involving the Anchorage International Airport 
airplane crash in November 1970.  

He was also told that service connection for headaches had 
been denied by rating decision dated in June 1996.  He was 
informed that, in order for the RO to reconsider the issue, 
new and material evidence was required.  He was told what 
VA's duty to assist him in obtaining evidence was.  He was 
also informed it was his responsibility to support his claim 
with appropriate evidence.  See Kent v. Nicholson, No. 04-181 
U.S. Vet. App. (March 31, 2006) (VCAA requires the Secretary 
to look at the bases for the denial in a prior decision and 
to respond in the notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

The Board also notes that on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  As previously defined by the Court, those 
five elements include:  (1) Veteran's status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
veteran was provided with such notice by communication dated 
in March 2006.

The Board notes that, with regard to the duty to assist the 
veteran, the service medical records and VA medical records 
are in the file.  The veteran has had more than ample 
opportunity to present argument on his behalf.  He testified 
at two hearings at the RO, one in 2003 and another in 2005, 
on the issues at hand.  Further, he provided testimony at a 
travel board hearing before the undersigned traveling 
Veterans Law Judge in April 2006.  The transcripts of all the 
hearings are of record and have been reviewed.  

Accordingly, the undersigned finds that VA has satisfied its 
duties to inform and assist the veteran at every stage in 
this case.  Accordingly, he is not prejudiced by the Board 
considering the merits of the claims at this time.  See 
Soyini v. Derwinski, 1 Vet App. 540, 546 (1991) (Strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  38 C.F.R. § 3.310(a) (2005).  Secondary service 
connection is also granted where a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Once final, a decision can only be considered on the merits 
of new and material evidence as received since the time of 
the prior adjudication.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005).

When determining whether a claimant has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last final disallowance of the claim on 
any basis.  See Evans, supra.  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran filed his application to 
reopen his service connection claims after that date, the new 
definition of new and material evidence applies to this case.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Analysis

PTSD

A review of the evidence of record shows that service 
connection for PTSD was denied by the RO in March 1995.  
Thereafter, the veteran attempted to reopen his claim, but in 
a decision dated in October 1997, the Board found that 
evidence received since the March 1995 decision was of no 
probative value and did not raise a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  The 
evidence of record at the time of the March 1995 and October 
1997 decisions included the veteran's service medical 
records, VA examination reports, copies of VA and private 
treatment records on pertinent occasions over the years, and 
statements from the veteran concerning his experiences in 
service.  The record shows that the veteran received 
treatment primarily for alcohol dependence and polysubstance 
abuse in the years following service.  

The veteran reopened his claim in June 2002.  Service 
personnel records were obtained.  They showed no combat 
awards.  The records reveal the veteran was a cook in the 
medical food service stationed at an Air Force base in 
Alaska.  There was no confirmation of his participation in 
evacuation activities surrounding a crash of an airplane at 
the Anchorage International Airport in November 1970.  
Reports of VA outpatient visits were also associated with the 
claims folder.  These show varying psychiatric diagnoses, 
including PTSD.  

The evidence also includes the report of a VA psychiatric 
examination accorded the veteran in March 2004.  Several days 
after the examination, the examiner had the claims folder 
available for review.  The examiner noted the veteran had a 
number of psychiatric diagnoses.  Reference was made to a VA 
physician who had the veteran "listed as PTSD; however, her 
notes state that he was a combat veteran which has not been 
substantiated."  The examiner stated that the veteran 
informed him that the veteran had never been in direct 
combat.  The examiner stated the diagnosis of PTSD could not 
be made based on a claim of combat involvement or in a claim 
of participation in a crash rescue at the air base in Alaska 
"since these were unconfirmed stressors."  The examiner noted 
in his report of examination that the veteran's symptoms of 
PTSD "are pretty minimal.  He [the veteran] was fairly vague 
on some of his reported stressors.  He was a bit 
contradictory on nightmares that were reported as well as 
flashbacks, avoidance symptoms, hyper-arousal."  The Axis I 
diagnosis that was provided was a mood disorder, not 
otherwise specified.  Also diagnosed was alcohol dependence, 
described as reportedly being in remission.  

The additional evidence also includes an April 2006 statement 
from the veteran's sister.  She recalled that he was a 
completely changed person on his return home from Vietnam.  

Additional evidence includes statements from the veteran 
regarding his reported experiences in service.  

One of the principal reasons for the denial of the claim for 
service connection for PTSD previously was that there was no 
diagnosis of PTSD.  The additional evidence shows varying 
psychiatric diagnoses that include PTSD.  However, as noted 
above, a VA physician examined the veteran for psychiatric 
purposes in March 2004.  He reviewed the entire claims 
folder, including the reports of outpatient visits where PTSD 
was diagnosed.  It was his opinion that the veteran did not 
have PTSD.  In view of the foregoing, the Board finds that, 
while new evidence has been presented, it does not raise a 
reasonable possibility of allowing the claim.  The record 
does not show a diagnosis of PTSD based on objectively 
confirmed service stressors.  Accordingly, the Board finds 
that new and material evidence has not been presented, and 
the March 1995 RO decision and the October 1997 Board 
decision denying service connection for PTSD remain final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Headaches on a Direct Basis or Secondary
to Service-connected Hearing Loss

With regard to headaches, a review of the record reveals that 
by rating decision dated in March 1996, service connection 
for headaches was denied.  The evidence for consideration at 
that time included the report of a VA examination of the 
veteran in November 1995, a VA hospital report dated in 1994, 
and the veteran's service medical records.  The service 
medical records are without reference to headaches.  At the 
time of the examination by VA in November 1995, notation was 
made of a history of adult ear infections.  There was no 
reference to headaches at the time of the examination.  

The current reopened claim for service connection for 
headaches was received in December 2001.  

The evidence submitted in conjunction with the reopened claim 
consists primarily of statements from the veteran himself to 
the effect that he had headaches at the time of discharge 
from service.  He has also argued in the alternative that his 
headaches have developed secondary to his service-connected 
hearing loss.  However, while he is competent to report that 
he was seen during service or that he had certain symptoms, 
as a lay person, he is not competent to diagnose a medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder or whether it was aggravated or not 
because he does not have the requisite medical expertise.  
See, e.g. Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
additional evidence is without any indication that the 
veteran has headaches that are attributable to his service or 
to his service-connected hearing loss.  With regard to an 
alternative document that the headaches are attributable to 
his exposure to Agent Orange in Vietnam, based on the medical 
evidence of record, and the regulatory provisions, the 
veteran is not entitled to service connection for headaches 
on that basis.  Headaches are not listed among the disorders 
entitled to a presumption of service connection based on 
Agent Orange exposure.  A presumption of service connection  
based on exposure to Agent Orange does not attach unless 
specifically so determined by the Secretary of VA.  See 
Notice, 64 Fed. Reg. 59, 232-59, 243 (1999); and 67 Fed. Reg. 
42, 600 (June 24, 2002).


ORDER

New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for PTSD, the claim for service connection remains 
denied.

New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for headaches, to include as secondary to service-
connected hearing loss, the claim for service connection 
remains denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


